NOS. 07-11-00226-CR; 07-11-00227-CR; 07-11-00228-CR; 07-11-00229-CR

                              IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                                  FEBRUARY 13, 2012


                           IRVIN WILLIS VEALE, APPELLANT

                                            v.

                           THE STATE OF TEXAS, APPELLEE


               FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

                      NOS. 62,127-E, 62,128-E, 62,129-E, 63,344-E;

                     HONORABLE DOUGLAS WOODBURN, JUDGE


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                                MEMORANDUM OPINION


       Appellant, Irvin Willis Veale, appeals his three convictions for aggravated sexual

assault of a child1 and one conviction for indecency with a child.2 After finding appellant

guilty of the offenses noted, the jury assessed a sentence of confinement of 20 years in

the Institutional Division of the Texas Department of Criminal Justice (ID-TDCJ) on each

of the aggravated sexual assault convictions and a term of confinement in the ID-TDCJ

       1
           See TEX. PENAL CODE ANN. § 22.021(a)(1)(B) (West Supp. 2011).
       2
           See TEX. PENAL CODE ANN. § 21.11(a)(1) (West 2011).
of five years on the indecency with a child conviction. Based upon the jury’s verdicts on

punishment, the trial court ordered the confinement on the aggravated sexual assault

cases to be served concurrently and the confinement on the indecency with a child case

to be served consecutively, following the completion of the confinement on the

aggravated sexual assault cases. We affirm.


       Appellant=s attorney has filed an Anders brief and a motion to withdraw. Anders

v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967). In support of his

motion to withdraw, counsel certifies that he has diligently reviewed the record, and in

his opinion, the record reflects no reversible error upon which an appeal can be

predicated. Id. at 744–45. In compliance with High v. State, 573 S.W.2d 807, 813

(Tex.Crim.App. 1978), counsel has candidly discussed why, under the controlling

authorities, there is no error in the trial court=s judgment. Additionally, counsel has

certified that he has provided appellant a copy of the Anders brief and motion to

withdraw and appropriately advised appellant of his right to file a pro se response in this

matter. Stafford v. State, 813 S.W.2d 503, 510 (Tex.Crim.App. 1991). The Court has

also advised appellant of his right to file a pro se response. Appellant has not filed a

response.


       By his Anders brief, counsel raises grounds that could possibly support an

appeal, but concludes the appeal is frivolous. We have reviewed these grounds and

made an independent review of the entire record to determine whether there are any

arguable grounds which might support an appeal. See Penson v. Ohio, 488 U.S. 75,

109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824

                                            2
(Tex.Crim.App. 2005).     We have found no such arguable grounds and agree with

counsel that the appeal is frivolous.


       Accordingly, counsel=s motion to withdraw is hereby granted, and the trial court=s

judgment is affirmed. 3




                                                       Mackey K. Hancock
                                                            Justice



Do not publish.




       3
        Counsel shall, within five days after this opinion is handed down, send his client
a copy of the opinion and judgment, along with notification of appellant=s right to file a
pro se petition for discretionary review. See TEX. R. APP. P. 48.4.

                                            3